—Appeal from a judgment of the Supreme Court (Cobb, J.), entered March 19, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner was a prison inmate when he commenced this CPLR article 78 proceeding to challenge Supreme Court’s judgment dismissing his petition for lack of personal jurisdiction over respondent. The record discloses that petitioner failed to comply with an order to show cause that directed him to serve by mail respondent and the Attorney General with signed copies of the order to show cause, the verified petition and any supporting affidavits on or before November 29, 2001. Neither respondent nor the Attorney General was ever served with any documentation relating to petitioner’s proceeding giving rise to a motion to dismiss for lack of jurisdiction.
“Failure of an inmate to satisfy the service requirements set forth in an order to show cause requires dismissal for lack of jurisdiction absent a showing that imprisonment presented *903obstacles beyond his control which prevented compliance” (Matter of Gittens v Selsky, 193 AD2d 986, 987 [citation omitted]; see Matter of Wilder v New York State Div. of Parole, 249 AD2d 606, 606-607). Petitioner has failed to make any representations that would support the conclusion that his incarceration incapacitated him from satisfying the applicable procedural requirements relating to service (see Matter of Joshua v Commissioner of Dept. of Correctional Servs., 240 AD2d 797). Supreme Court’s judgment dismissing the petition must, accordingly, be affirmed.
Cardona, P.J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.